Citation Nr: 0611555	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  02-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating higher than 40 percent for 
a lumbosacral strain, with post-traumatic lumbar spine 
arthritis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to October 
1985, and from September 1988 to March 1993.  

This appeal is before the Board of Veterans' Appeals (Board) 
from appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if action is required on his part.


REMAND

The Board notes that a private medical record was forwarded 
to the Board after the claims file was returned from remand 
status.  The additional record consists of an Albuquerque 
Imaging Center magnetic resonance imaging report dated in 
April 2004.  The private medical record is date stamped as 
having been received by the RO in April 2004, and thus, 
should have been discussed in a May 2005 supplemental 
statement of the case (SSOC), but was not.  A note on the 
record indicates that it was found in the mail room shortly 
before being forwarded to the Board.  The record is relevant 
to the issue on appeal as it contains findings pertaining to 
the veteran's service-connected low back disorder.  

While the Board regrets further delay engendered by the 
instant remand order, the Board may not consider evidence in 
the first instance under these circumstances.  Due process 
considerations require that the evidence first be considered 
by the RO.  If the claim is not granted, the RO must issue an 
SSOC which addresses that evidence.  See 38 C.F.R. §§ 19.31, 
19.37 (2005).

Accordingly, the case is REMANDED for the following actions:

Readjudicate the claim taking into 
consideration the additional evidence 
added to the claims file since the 
previous SSOC.  If the determination 
remains unfavorable, then issue an 
updated SSOC and provide the veteran and 
his service representative an opportunity 
to respond thereto.  Then, if in order, 
return the appeal to the Board.   

The veteran has the right to submit additional evidence and 
argument on the matter remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

All claims remanded by the Board or by the U.S. Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





